UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number: 811-3493 American Federation of Labor – Congress of Industrial Organizations Housing Investment Trust (Exact name of registrant as specified in charter) 2401 Pennsylvania Avenue, N.W., Suite 200 Washington, D.C. 20037 (Address of principal executive offices)(Zip code) Kenneth G. Lore, Esq. Bingham McCutchen LLP 2treet, N.W., Washington, DC 20006 (Name and address of agent for service) (202) 331-8055 (Registrant’s telephone number, including area code) Date of fiscal year end: December 31 Date of reporting period: January 1, 2011 - December 31, 2011 Item 1.Reports to Stockholders. A copy of the 2011 Annual Report (the “Report”) of the AFL-CIO Housing Investment Trust (the “Trust”) transmitted to Trust participants pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (17 CFR 270.30e-1) (the “Act”), is included herewith. MESSAGE FROM THE AFL-CIO President “I urge pension plans to consider increasing participation in the HIT, given its powerful record of job-generating investments.” Richard L. Trumka President, AFL-CIO I commend the AFL-CIO Housing Investment Trust and its investors for putting pension capital to work so effectively in 2011. Funds invested by the HIT grew workers’ pension assets, created jobs, and financed affordable housing. In a bad economy, the HIT sets a shining example of responsible investing that few others can equal. The HIT once again proved its value to investors by generating fixed-income returns that exceeded its benchmark for the year. The HIT’s Construction Jobs Initiative also proved its ability to put union members back to work. Early in 2011, this Initiative surpassed its initial goal of creating 10,000 union construction jobs, and it is now on track to reach 15,000 jobs by the end of 2012. The AFL-CIO also welcomed the HIT as part of our innovative partnership to generate jobs through investments in energy-efficient retrofit projects. America wants to work. The HIT is helping to make that happen in cities from San Francisco to Boston. I see the HIT and its Construction Jobs Initiative as a paradigm for responsible pension investing. These construction-related investments are, first of all, good for the HIT portfolio and pension beneficiaries. But they are also part of the solution to the greatest economic crisis of our generation. Union members want jobs, and the HIT is creating thousands of union construction jobs with family-supporting wages and benefits. Union members want housing they can afford, and the HIT is increasing the supply of affordable housing through the union-built projects it finances. The economy needs to grow, and HIT-financed construction projects are spurring employment and economic growth in the community at large. That is a win-win for workers and their communities – and it is happening because workers’ pension capital is invested in the HIT. The HIT is realizing the dreams of the AFL-CIO’s early leadership, who first conceived of workers directing the investment of their pension capital more than four decades ago. I urge pension plans to consider increasing participation in the HIT, given its powerful record of job-generating investments. A N N U A L R E P O R T 2 0 1 11 MESSAGE FROM THE Chairman “The HIT works every day to make life better for this and future generations through its sound investments.” John J. Sweeney Chairman, AFL-CIO Housing Investment Trust As a young union organizer in New York City in 1962, I had the opportunity to attend the dedication of the Penn South Cooperative, a union-developed limited-equity co-op in midtown Manhattan. This 10-building community has stood for 50 years as a model for making housing affordable to working families in high-cost cities. Developed by the International Ladies’ Garment Workers Union, a forerunner of UNITE HERE, Penn South has been home to thousands of working New Yorkers. In 2011, Penn South was in need of new financing to maintain its affordability and refurbish aging facilities, and it turned to the AFL-CIO Housing Investment Trust. The result was the HIT’s largest investment to date: $134 million that will keep Penn South affordable for another 20 years, and also finance renovation work that should generate more than 600 much-needed union construction jobs. President John F. Kennedy gave a memorable speech at Penn South’s dedication. In his ringing tones, he challenged labor unions to tackle the unfinished business of building and preserving affordable housing for working people today and for those who come after us. “It is a task of every generation to build a road for the next generation,” he told us. Just two years after President Kennedy spoke those words, the AFL-CIO laid the groundwork for creating the HIT, which would help meet that challenge. To date, the HIT has invested more than $6.3 billion of union and public employee pension capital – which is $10.9 billion in today’s dollars – to build or preserve more than 100,000 units of housing nationwide and create more than 69,000 union construction jobs. I was honored to return to Penn South in 2011 as HIT’s Chairman to announce our investment in the future of this venerable model of affordable housing. So much has happened since President Kennedy spoke to us 50 years ago, both in our own lives and in the nation’s history. One thing remains constant: the labor movement continues to work to provide a better life for working people and for all Americans by promoting job security, safe and affordable housing, and vibrant communities. While there is still much to be done, the AFL-CIO Housing Investment Trust works every day to make life better for this and future generations through its sound investments. 2A F L - C I OH O U S I N G I N V E S T M E N T T R U S T Overview of 2011 Performance The HIT outperformed its benchmark with gross and net returns of 8.34% and 7.86% for the year, while creating affordable housing and union jobs. The AFL-CIO Housing Investment Trust distinguished itself with strong gross and net returns of 8.34% and 7.86% for the year ended December 31, 2011, outperforming its benchmark in a year of considerable economic volatility and market uncertainty. This made 2011 the HIT’s 19th consecutive calendar year of outperforming the benchmark – the Barclays Capital Aggregate Bond Index (Barclays Aggregate) – on a gross basis. It was also the 12th calendar year in that 19-year period in which the HIT exceeded the benchmark on a net basis. The HIT’s return for the one-year period ending December 31 topped the benchmark’s 7.84% by 50 basis points gross and 2 basis points net, in a year when many fixed-income funds underperformed. In addition to providing strong returns to its investors, the HIT marked other significant milestones in 2011. It grew its net assets past $4 billion for the first time while also financing needed affordable housing and meeting its two-year goal of creating 10,000 union jobs through its Construction Jobs Initiative at a time when employment remains a top national concern. The HIT is now working to finance additional projects and has raised its target to 15,000 union construction jobs by the end of 2012, which should also generate an estimated 7,800 jobs in other sectors of the economy. These 2011 accomplishments result from the HIT’s specialization in high credit quality multifamily mortgage-backed securities (MBS), which produce superior risk-adjusted returns relative to the benchmark and provide diversification benefits for investors. New multifamily commitments of $291 million in 2011 should contribute to future performance and also move the HIT’s Construction Jobs Initiative toward its job creation goal. Investors showed their confidence in the HIT’s strong performance and successful job creation by bringing $347 million of new capital to the HIT in 2011. This included $187 million of new investments and a dividend reinvestment rate of nearly 90%. Eighteen new participants invested in the HIT in 2011, the largest number since 1998. Past performance is no guarantee of future results. Economic and market conditions change, and both will cause investment return, principal value, and yield to fluctuate so that a participant’s units, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end is available at www.aflcio-hit.com. Gross performance figures do not reflect the deduction of HIT expenses. Net performance figures reflect the deduction of HIT expenses and are the performance figures investors experience in the HIT. Information about HIT expenses can be found on page 1 of the HIT’s current prospectus. The Barclays Aggregate is an unmanaged index and is not available for direct investment, although certain funds attempt to replicate this index. Returns for the index would be lower if they reflected the actual trading costs or expenses associated with management of an actual portfolio. A N N U A L R E P O R T 2 0 1 13 Strategy and Performance The HIT’s multifamily focus offers investors diversification, a high degree of capital security, and an income advantage over the benchmark. The HIT continued to serve investors well by generating higher real income than the benchmark with less credit risk. Investors once again benefited from the HIT’s investment strategy, which seeks competitive risk-adjusted returns relative to the Barclays Aggregate by investing in assets with superior credit quality and yield, as compared to the benchmark, while maintaining a similar interest rate risk profile. A significant portion of the HIT’s multifamily mortgage investments are insured or guaranteed by a U.S. government agency or a government-sponsored enterprise (GSE). In constructing its portfolio, the HIT substitutes these agency multifamily MBS for corporate debt and some U.S. Treasury and GSE debt securities in the benchmark. The HIT’s specialization in these agency multifamily securities helps investors achieve diversification, a high degree of capital security, prepayment protection, and an ongoing income advantage compared to the benchmark, since these MBS typically generate higher income than Treasuries while reflecting similar credit quality. The HIT manages its interest rate risk by targeting its duration to be similar to the benchmark. Over 93% of the HIT portfolio at year-end consisted of securities that were insured or guaranteed by the U.S. government or a GSE. This compared to less than 74% in the benchmark. The HIT’s current yield was 60 basis points higher than the benchmark at December 31, up slightly from 57 basis points a year earlier. The HIT achieved its 2011 performance advantage over the benchmark by adhering to its investment strategy, which enabled it to capture higher real income and strong price appreciation. Helping the HIT to offset its relative underweight in Treasuries, which were the benchmark’s best performing sector, was the fact that the HIT does not invest in corporate bonds, which underperformed the benchmark. The HIT’s ability to capture higher yields while minimizing its exposure to the extremely volatile credit markets proved successful again. During 2011, the HIT increased its investments in Fannie Mae multifamily MBS and Treasuries, which performed very well. DIVERSIFICATION BENEFITS Fixed-income investments such as the HIT can be an important part of a balanced portfolio. The HIT’s returns provide desired diversification as seen in the growth comparisons and correlations below. Source: Haver Analytics, Bloomberg L.P., Barclays Aggregate, and the HIT The performance data quoted represents past performance and is no guarantee of future results. Investment results and principal value will fluctuate so that units in the HIT, when redeemed, may be worth more or less than the original cost. The HIT’s current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end is available at www.aflcio-hit.com. 4A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Market Conditions The HIT was a strong performer in a year of considerable market uncertainty. Again, flight to safety was the theme in 2011. The European debt crisis and other geopolitical uncertainties abroad drove investors to safety in U.S. Treasuries. Treasury rates fell to record levels, with 2-year and 10-year Treasury yields dropping in 2011 by 35 and 142 basis points, respectively, despite Standard & Poors’ downgrade of U.S. credit. The market’s actions showed that the U.S. is still seen as a great refuge in periods of uncertainty, despite the difficulties experienced in the U.S. economy with high unemployment and a weak housing market. Inflation expectations subsided as excess capacity persisted and growth projections in the U.S., Europe, and China were revised down. The Federal Reserve acknowledged the risks to growth by an unprecedented commitment to keep overnight interest rates historically low for an extended time. The markets also reacted to uncertainties resulting from the natural disasters in Japan, uprisings in the Middle East, and gridlock in Washington. This instability caused corporate bonds to underperform Treasuries by 367 basis points. Multifamily MBS spreads relative to Treasuries were mixed in 2011. Spreads widened on Ginnie Mae permanent loan and construction/permanent loan certificates, while Fannie Mae multifamily spreads generally tightened. With their wide spreads, Ginnie Mae construction/permanent loan certificates remained particularly attractive to the HIT, which has continued to work with its financing networks to develop investments that will benefit the portfolio and create needed jobs and housing. Based on value of total investments, including unfunded commitments, as of December 31, 2011. A N N U A L R E P O R T 2 0 1 15 Housing and Jobs “We value the HIT’s effectiveness in generating family-sustaining jobs that have brought so many thousands of our members back to work.” —Mark H. Ayers, President, Building and Construction Trades Department, AFL-CIO The HIT committed $291 million in 2011 for investments in seven multifamily projects. These projects, with total development value exceeding $508 million, will create or preserve 3,820 units of housing and are expected to generate nearly 2,500 union construction jobs. In all, 29 new or previously committed projects were in construction during 2011, representing $1.6 billion of total development value. The HIT is working to generate 15,000 union construction jobs by the end of 2012 through its Construction Jobs Initiative, the job-creation effort launched in 2009 in response to the unemployment crisis. At the end of 2011, the Initiative had created 11,488 jobs in 18 cities on 35 projects that will build or preserve 12,855 housing or healthcare units. The HIT has invested nearly $1 billion in these projects to leverage over $2 billion of development. These investments helped union members find work as the national unemployment rate for construction workers stood at 16% at year-end. Early in 2011, the HIT’s wholly owned subsidiary, Building America CDE, Inc., was selected by the U.S. Treasury Department’s Community Development Financial Institutions Fund to participate in the New Markets Tax Credit program. This federal program uses tax credits to attract equity investors for job-generating projects in underserved communities – a goal that complements the work of the HIT. Building America was awarded $35 million in tax credits through this program and used its financing networks to identify five high-impact projects to receive the credits. Four of these were committed to or prefunded by year-end. The HIT intends to provide debt financing for Building America’s projects when appropriate – as it is doing in the Boston project described on the next page. Shown clockwise from left: Lawndale Terrace, Chicago; Penn South Cooperative, New York; 225 Centre Street, Boston. Opposite page: Potrero Launch, San Francisco. 6A F L - C I O H O U S I N G I N V E S T M E N T T R U S T The HIT’s investment of union and public employee capital to build or preserve needed housing has provided a welcome stimulus for communities across the country at a time when credit for construction remains tight. Highlights of the HIT’s 2011 investments include: New York: In its largest investment to date, the HIT has provided $134 million to preserve the affordability of housing at the historic Penn South Cooperative and to finance capital improvements at the 50-year-old development. The investment in this 2,820-unit, union-developed cooperative will preserve an important affordable housing resource in high-cost Manhattan by extending its affordability for moderate-income families for another 20 years. Repairs to Penn South’s 10 buildings will generate an estimated 610 union construction jobs. Boston: The HIT and its subsidiary, Building America, are working together to support the development of 225 Centre Street, a $53.2 million mixed-use development in an economically neglected Boston neighborhood. The HIT has committed $9.9 million in financing, while Building America will provide $5.5 million of New Markets Tax Credits to help assure the project’s financial viability. With 103 housing units and nearly 17,000 square feet of commercial space, 225 Centre Street should create approximately 300 union construction jobs. San Francisco: The HIT currently has three construction projects underway in San Francisco – the newest being 333 Harrison Apartments, a 326-unit development near a new regional transit center in Rincon Hill. The HIT has committed $70 million to help finance the $105 million project, which is expected to generate over 600 union construction jobs. Twin Cities Area: In Roseville, Minnesota, the HIT committed $4.7 million in financing for the development of an $11.2 million senior cooperative known as Applewood Pointe of Roseville at Langton Lake. The cooperative will offer 48 housing units, and its construction is expected to generate 70 union construction jobs. A N N U A L R E P O R T 2 0 1 17 Opportunities Ahead Economists forecast robust demand for rental housing. The HIT can help meet this need through its multifamily investments that generate competitive returns and union jobs. The HIT enters 2012 well-positioned for further investment success. Through superior portfolio fundamentals, the HIT will continue to seek to offer investors higher income, higher credit quality, and similar interest rate risk relative to the benchmark while maintaining strong liquidity. A large pipeline of prospective multifamily projects includes many investments that are expected to be committed during 2012. With tight credit, weak job growth, and the U.S. housing market in turmoil, economists forecast a robust demand for rental housing. The household formation rate is expected to grow significantly. Americans are increasingly shifting from owning homes to renting, by necessity or choice. As aging multifamily housing deteriorates, a growing need is projected for new construction and substantial rehabilitation. The HIT, with its focus on multifamily finance, can help meet these needs. Although the U.S. economy has been struggling, a positive note for fixed-income investors is the expectation of diminishing inflationary pressure and continued low interest rates. The Federal Reserve has stated its commitment to maintain short-term interest rates near zero at least through 2014. In this environment, multifamily investments provide opportunities for the HIT to continue to earn superior yield on government-guaranteed construction loans. These investments will have the collateral benefits of putting union members to work, creating affordable housing, and meeting the development needs of local communities. The HIT is actively seeking capital so it can fund more of these income- and job-generating investments in the coming year. 8A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Other Important Information EXPENSE EXAMPLE (unaudited) Participants in the HIT incur ongoing expenses related to the management and distribution activities of the HIT, as well as certain other expenses. The expense example in the table below is intended to help participants understand the ongoing costs (in dollars) of investing in the HIT and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period, July 1, 2011, and held for the entire period ended December 31, 2011. Actual Expenses: The first line of the table below provides information about actual account values and actual expenses. Participants may use the information in this line, together with the amount they invested, to estimate the expenses that they paid over the period. Simply divide the account value by $1,000 (for example, an $800,000 account value divided by $1,000 800), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Six-Month Period Ended December 31, 2011” to estimate the expenses paid on a particular account during this period. Hypothetical Expenses (for Comparison Purposes Only): The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the HIT’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the HIT’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses a participant paid for the period. Participants may use this information to compare the ongoing costs of investing in the HIT and other mutual funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other mutual funds. Please note that this example is useful in comparing funds’ ongoing costs only. It does not include any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. The HIT does not have such transactional costs, but many other funds do. AVAILABILITY OF QUARTERLY PORTFOLIO SCHEDULES In addition to disclosure in the Annual and Semi-Annual Reports to Participants, the HIT also files its complete schedule of portfolio holdings with the Securities and Exchange Commission (SEC) for the first and third quarters of each fiscal year on Form N-Q. The HIT’s reports on Form N-Q are made available on the SEC’s website at http://www. sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. (Information relating to the hours and operation of the SEC’s Public Reference Room may be obtained by calling 1-800-SEC-0330.) Participants may also obtain copies of the HIT’s Form N-Q reports, without charge, upon request, by calling the HIT collect at 202-331-8055. PROXY VOTING Except for its shares in its wholly owned subsidiary, Building America CDE, Inc., the HIT invests exclusively in non-voting securities and has not deemed it necessary to adopt policies and procedures for the voting of portfolio securities. During the twelve-month period ended June 30, 2011, the HIT held in its portfolio no securities of issuers that considered matters at a shareholder meeting. The HIT has reported this information in its most recent filing with the SEC on Form N-PX. This filing is available on the SEC’s website at http:// www.sec.gov. Participants may also obtain a copy of the HIT’s report on Form N-PX, without charge, upon request, by calling the HIT collect at 202-331-8055. Beginning Ending Expenses Paid During Account Value Account Value Six-Month Period Ended July 1, 2011 December 31, 2011 December 31, 2011* $ 1,000 $ 1,048.40 $ 2.17 Actual expenses Hypothetical expenses (5% annual return before expenses) $ 1,000 $ 1,023.09 $ 2.14 *Expenses are equal to the HIT’s annualized expense ratio of 0.42%, as of December 31, 2011, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). A N N U A L R E P O R T 2 0 1 19 2011 Participants Meeting The 2011 Annual Meeting of Participants was held in Washington, D.C., on Wednesday, December 14, 2011. The following matters were put to a vote of the Participants at the meeting through the solicitation of proxies: John J. Sweeney was elected to chair the Board of Trustees by: votes for 2,363,099.083; votes against 1,034.326; votes abstaining 114,440.690; votes not cast 1,110,595.677. The following Trustees were not up for reelection and their terms of office continued after the meeting: Mark Ayers, James Boland, Frank Hurt, Elizabeth Shuler, Stephen Frank, Richard Ravitch, Marlyn J. Spear, and Tony Stanley. Ernst & Young LLP was ratified as the HIT’s Independent Registered Public Accounting Firm by: votes for 2,390,334.559; votes against 136.661; votes abstaining 88,102.879; votes not cast 1,110,595.677. The table below details votes pertaining to Trustees who were elected at the meeting. Trustee Votes For: Votes Against: Votes Abstaining: Richard L. Trumka Arlene Holt Baker Kenneth E. Rigmaiden Jack Quinn Votes not cast: 1,110,595.677 Opposite page: HIT-financed Back of the Hill Apartments, Boston. 10A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Report of Independent Registered Public Accounting Firm The Board of Trustees and Participants of American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust: We have audited the accompanying statement of assets and liabilities of American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust (the Trust), including the schedule of portfolio investments, as of December 31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Trust’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Trust’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2011, by correspondence with the custodian and brokers. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of American Federation of Labor and Congress of Industrial Organizations Housing Investment Trust as of December 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. McLean, Virginia February 24, 2012 12A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Statement of Assets and Liabilities December 31, 2011 (Dollars in thousands, except per share data) Assets Investments, at value (cost $4,077,180) $ Cash Accrued interest receivable Receivables for investments sold Other assets Total assets Liabilities Payables for investments purchased Redemptions payable Income distribution and capital gains payable, net of dividends reinvested of $30,280 Refundable deposits 31 Accrued expenses Total liabilities Net assets applicable to participants’ equity — Certificates of participation—authorized unlimited; Outstanding 3,642,485 units $ Net asset value per unit of participation (in dollars) $ Participants’ equity Participants’ equity consisted of the following: Amount invested and reinvested by current participants $ Net unrealized appreciation of investments Distribution in excess of net investment income Accumulated net realized losses, net of distributions Total participants’ equity $ See accompanying Notes to Financial Statements. A N N U A L R E P O R T 2 0 1 113 SCHEDULE OF PORTFOLIO INVESTMENTS December 31, 2011 (Dollars in thousands) FHA Permanent Securities (2.4% of net assets) Commitment Interest Rate Maturity Date Amount Face Amount Amortized Cost Value Single Family 7.75% Jul-2021 $ - $ 19 $ 19 $ 19 Multifamily1 5.25% Mar-2024 - 5.35% Mar-2047 - 5.55% Aug-2042 - 5.60% Jun-2038 - 5.62% Jun-2014 - 5.65% Oct-2038 - 5.87% Jun-2044 - 5.89% Apr-2038 - 6.02% Jun-2035 - 6.40% Jul-2046 - 6.60% Jan-2050 - 6.66% May-2040 - 6.70% Dec-2042 - 6.75% Apr-2040 - Jul-2040 - 7.05% Jul-2043 - 7.13% Mar-2040 - 7.20% Dec-2033 - Oct-2039 - 7.50% Sep-2032 - 7.75% Oct-2038 - 7.93% Apr-2042 - 8.15% Mar-2037 - 8.27% Jun-2042 - 8.40% Apr-2012 - 26 26 26 8.75% Aug-2036 - - Forward Commitments1 5.80% Mar-2052 - Total FHA Permanent Securities $ FHA Construction Securities (0.3% of net assets) Interest Rates2 Commitment Permanent Construction Maturity Date Amount Face Amount Amortized Cost Value Multifamily1 6.20% 6.20% Aug-2051 $ Total FHA Construction Securities $ 14A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Ginnie Mae Securities (20.4% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 4.00% Feb-2040 - Jun-2040 $ $ $ 4.50% Aug-2040 5.50% Jan-2033 - Jun-2037 6.00% Jan-2032 - Aug-2037 6.50% Jul-2028 7.00% Nov-2016 - Jan-2030 7.50% Apr-2013 - Aug-2030 8.00% Jun-2023 - Nov-2030 8.50% Jun-2022 - Aug-2027 9.00% May-2016 - Jun-2025 9.50% Sep-2021 - Sep-2030 10.00% Jun-2019 1 1 1 13.25% Dec-2014 1 1 1 Multifamily1 2.11% Apr-2033 2.18% May-2039 2.34% Aug-2034 2.41% May-2030 3.12% Apr-2038 3.17% Oct-2043 3.22% Oct-2051 3.30% Jul-2046 3.31% Nov-2037 3.45% Nov-2041 3.49% Mar-2042 3.52% Dec-2046 3.61% Aug-2027 3.67% Oct-2043 3.86% Feb-2039 3.90% Dec-2039 4.15% Apr-2046 4.22% Nov-2035 4.26% Jul-2029 4.42% Feb-2031 4.43% Apr-2034 4.43% Jun-2034 4.50% Aug-2049 4.62% Sep-2034 4.63% Sep-20373 4.66% Apr-2029 - Dec-2030 4.68% Aug-2032 4.70% Dec-2024 4.73% Nov-2045 4.76% Apr-2045 4.82% Oct-2029 4.83% May-20463 4.90% Mar-20443 continued A N N U A L R E P O R T 2 0 1 115 SCHEDULE OF PORTFOLIO INVESTMENTS December 31, 2011 (Dollars in thousands) Ginnie Mae Securities (20.4% of net assets)continued Interest Rate Maturity Date Face Amount Amortized Cost Value 4.92% May-2034 $ $ $ 4.94% Jun-20463 4.98% Feb-2037 4.99% Mar-2030 5.00% Dec-2033 5.01% Mar-2038 5.05% Apr-20493 5.17% Sep-2045 5.19% May-2045 5.25% Apr-2039 5.32% Aug-2030 5.34% Jul-2040 5.50% Jul-2033 5.55% May-20493 5.58% May-2031 5.58% Oct-2031 5.68% Jul-2027 6.15% Nov-2039 6.22% Aug-2035 6.26% Apr-2027 Forward Commitments1 3.20% Jan-2047 Total Ginnie Mae Securities $ $ $ Ginnie Mae Construction Securities (9.2% of net assets) Interest Rates2 Commitment Permanent Construction Maturity Date Amount Face Amount Amortized Cost Value Multifamily1 3.40% 3.40% Apr-2017 $ 4.15% 4.15% Apr-2053 4.49% 8.25% Jun-2052 4.75% 4.75% Mar-20523 4.75% 6.50% Oct-2051 4.80% 4.80% Feb-2052 4.86% 4.86% Jan-2053 4.87% 4.87% Apr-2042 4.98% 4.98% Feb-2052 5.00% 5.00% Nov-2051 5.10% 7.00% Dec-20503 5.21% 4.95% Mar-20533 5.25% 5.25% Apr-2037 5.39% 5.39% Feb-2052 Total Ginnie Mae Construction Securities $ 496,872 $ 350,387 $ 353,796 $ 392,962 16A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Fannie Mae Securities (42.8% of net assets) Interest Rate Maturity Date Face Amount Amortized Cost Value Single Family 0.54% 4 Mar-2037 $ $ $ 0.69% 4 Apr-2037 0.79% 4 Dec-2040 1.98% 4 Aug-2033 2.03% 4 Nov-2033 2.23% 4 Sep-2035 2.30% 4 May-2033 2.33% 4 Jul-2033 2.34% 4 Aug-2033 2.37% 4 Apr-2034 2.39% 4 Aug-2033 2.41% 4 Jul-2033 2.50% 4 Nov-2034 4.00% Jul-2040 4.00% Jul-2024 - Jul-2041 4.50% Jun-2018 - Sep-2040 5.00% Jul-2018 - Apr-2041 5.00% Jul-2040 5.50% Jul-2017 - Jun-2038 6.00% Apr-2016 - Nov-2038 6.50% Nov-2016 - Jul-2036 7.00% Nov-2013 - May-2032 7.50% Nov-2016 - Sep-2031 8.00% Jun-2012 - May-2031 8.50% Mar-2015 - Apr-2031 9.00% Jan-2024 - May-2025 Multifamily1 3.54% Oct-2021 3.61% 4 Apr-2020 3.66% Jul-2021 3.82% Jul-2016 4.00% Sep-2021 4.03% Oct-2021 4.06% Oct-2025 4.08% 4 Jun-2020 4.15% Jun-2021 4.22% Jul-2018 4.25% May-2021 4.27% Nov-2019 4.32% Nov-2019 4.33% Nov-2019 - Mar-2021 4.33% Mar-2020 4.38% Apr-2020 4.44% May-2020 4.48% Oct-2031 4.49% Jun-2021 continued A N N U A L R E P O R T 2 0 1 117 SCHEDULE OF PORTFOLIO INVESTMENTS December 31, 2011 (Dollars in thousands) Fannie Mae Securities (42.8% of net assets)continued Interest Rate Maturity Date Face Amount Amortized Cost Value 4.50% Feb-2020 $ $ $ 4.52% Nov-2019 - May-2021 4.55% Nov-2019 4.56% Jul-2019 - May-2021 4.64% Aug-2019 4.66% Jul-2021 - Sep-2033 4.67% Aug-2033 4.68% Jul-2019 4.69% Jan-2020 - Jun-2035 4.71% Mar-2021 4.73% Feb-2021 4.80% Jun-2019 4.86% May-2019 4.89% Nov-2019 - May-2021 4.93% Nov-2013 4.94% Apr-2019 5.00% Jun-2019 5.02% Jun-2019 5.04% Jun-2019 5.05% Jun-2019 - Jul-2019 5.08% Apr-2021 5.09% Jun-2018 5.11% Jul-2019 5.12% Jul-2019 5.13% Jul-2019 5.15% Oct-2022 5.16% Jan-2018 5.25% Jan-2020 5.29% May-2022 5.34% Apr-2016 5.35% Apr-2012 - Jun-2018 5.36% Feb-2016 5.37% Jun-2017 5.43% Nov-2018 5.44% Mar-2016 5.45% May-2033 5.46% Feb-2017 5.47% Aug-2024 5.52% Mar-2018 5.53% Apr-2017 5.59% May-2017 5.60% Feb-2018 - Jan-2024 5.63% Dec-2019 5.69% Jun-2041 5.70% Jun-2016 continued 18A F L - C I O H O U S I N G I N V E S T M E N T T R U S T Fannie Mae Securities (42.8% of net assets)continued Interest Rate Maturity Date Face Amount Amortized Cost Value 5.75% Jun-2041 $ $ $ 5.80% Jun-2018 5.86% Dec-2016 5.91% Mar-2037 5.92% Dec-2016 5.93% Apr-2012 5.96% Jan-2029 6.03% Jun-2017 - Jun-2036 6.06% Jul-2034 6.11% Aug-2017 6.13% Dec-2016 6.14% Sep-2033 6.15% Jan-2019 6.15% Jan-2023 - Oct-2032 6.16% Aug-2013 6.19% Jul-2013 6.22% Aug-2032 6.23% Sep-2034 6.27% Jan-2012 6.28% Nov-2028 6.35% Jun-2020 - Aug-2032 6.38% Jul-2021 6.39% Apr-2019 6.44% Apr-2014 6.44% Dec-2018 6.52% May-2029 6.63% Jun-2014 - Apr-2019 6.80% Jul-2016 6.85% Aug-2014 6.88% Feb-2028 7.00% Jun-2018 7.01% Apr-2031 7.07% Feb-2031 7.18% Aug-2016 7.20% Aug-2029 7.25% Jul-2012 7.26% Dec-2018 7.50% Dec-2014 7.75% Dec-2012 - Dec-2024 8.13% Sep-2012 8.38% Jan-2022 8.40% Jul-2023 8.50% Nov-2019 8.63% Sep-2028 Total Fannie Mae Securities $ $ $ A N N U A L R E P O R T 2 0 1 119 SCHEDULE OF PORTFOLIO INVESTMENTS December 31, 2011 (Dollars in thousands) Freddie Mac Securities (11.9% of net assets) Commitment Interest Rate Maturity Date Amount Face Amount Amortized Cost Value Single Family 0.58% 4 Feb-2036 $ - $ $ $ 0.63% 4 Apr-2036 - 0.78% 4 Nov-2040 - 0.78% 4 Nov-2040 - 2.14% 4 Apr-2035 - 97 97 2.35% 4 Oct-2033 - 2.47% 4 Jun-2033 - 2.52% 4 Jul-2035 - 3.50% Dec-2041 - 4.00% Nov-2013 - Jan-2041 - 4.00% Aug-2039 - 4.00% Jan-2041 - 4.50% Aug-2018 - Sep-2040 - 5.00% Jan-2019 - Mar-2041 - 5.50% Oct-2017 - Jul-2038 - 6.00% Mar-2014 - Feb-2038 - 6.50% Oct-2013 - Nov-2037 - 7.00% Oct-2012 - Mar-2030 - 7.50% Sep-2012 - Apr-2031 - 8.00% Jul-2012 - Feb-2030 - 91 88 8.50% Jun-2015 - Jan-2025 - 9.00% Mar-2025 - - Multifamily1 5.38% Dec-2028 - 5.42% Apr-2016 - 5.65% Apr-2016 - - TBA5 3.50% Feb-2042 - 3.50% Feb-2042 - 3.50% Feb-2042 - - Forward Commitments1 2.95% Aug-2017 - 21 Total Freddie Mac Securities $ Commercial Mortgage-Backed Securities1(0.5% of net assets) Issuer Interest Rate Maturity Date Face Amount Amortized Cost Value Deutsche Bank 5.00% Nov-2046 $ $ $ Mizuho 6.58% Mar-2034 Total Commercial Mortgage-Backed Securities $ $ $ 20A F L - C I O H O U S I N G I N V E S T M E N T T R U S T State Housing Finance Agency Securities (4.5% of net assets) Interest Rates2 Commitment Issuer Permanent Construction Maturity Date Amount Face Amount AmortizedCost Value Multifamily1 NYC Housing Development Corp - 3.45% May-2013 $ - $ $ 9,516 $ MassHousing - 3.83% Apr-20156 50 38 53 MassHousing - 3.85% Dec-20126 - MassHousing - 4.15% Dec-20136 MassHousing - 4.30% Jun-20156 50 NYC Housing Development Corp 2.00% - Sep-2013 - NYC Housing Development Corp 4.25% - Nov-2025 - NYC Housing Development Corp 4.40% - Nov-2024 - NYC Housing Development Corp 4.50% - Nov-2030 - NYC Housing Development Corp 4.60% - Nov-2030 - NYC Housing Development Corp 4.70% - Nov-2035 - NYC Housing Development Corp 4.78% - Aug-2026 - NYC Housing Development Corp 4.80% - Nov-2040 - NYC Housing Development Corp 4.90% - Nov-2034 - Nov-2041 - NYC Housing Development Corp 4.95% - Nov-2039 - May-2047 - NYC Housing Development Corp 5.55% - Nov-2039 - MassHousing 5.69% - Nov-2018 - MassHousing 5.70% - Jun-2040 - MassHousing 5.92% - Dec-2037 - NYC Housing Development Corp 6.42% - Nov-2039 - MassHousing 6.50% - Dec-2039 - MassHousing 6.58% - Dec-2039 - MassHousing 6.70% - Jun-2040 - $ $ $ Forward Commitments1 MassHousing -
